DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claim 22 directed to a footwear article non-elected without traverse.  Accordingly, claim 22  should be withdrawn and not indicated as previously presented and to allow claims 20,21 and 23-40 should be canceled. 
Response to Arguments
Claims 20-40 are in the application. However, applicant should have indicated claim 22 as being WITHDRAWN and not previously presented.   In order to allow claims 20,21 and 23-40 applicant needs to cancel claim 22.  
 It is still the Examiner’s position that the figures show “Footwear” in a generic form.  However, it is not clear if the footwear is a shoe or a sock.    The Specification and claims only state that it is footwear and therefore it is assumed  that it is a shoe that has a different classification than apparel garments claimed in the claims 20,21 and 23-40.  And therefore, the claim 22 should be canceled  for claims 20,21 and 23-40 to be allowed. 
 The Examiner  has updated the search and the claims of 20,21 and 23-40 are allowable over the prior art. 

However, it is still the Examiner’s position that the claims 20,21 and 23-40 contain   errors under 35 USC 112, para. 2 and the claims are rejected under DOUBLE PATENTING and need the submission of the proper Terminal Disclaimers . 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20,21 and 23-40 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, line 1, the preamble claims the article of sportswear . However, the body of the claim does not  claim an article of sportswear and is only claiming a fabric. I tis suggest ed that applicant add a recitation to the claim to state that the treated fabric  is included within an article of sportswear as applicant has argued in their “Remarks”.

In claim 27, line 3, “configure “ should read - - configured  - - .   It is suggested that claim 27 also include language in the body of the claim in regard to the “sports bra” as  including the fabric.  The claim can be amended to claim the “fabric treated with a shear thickening fluid within the sorts bra - - .
In claim 30, last line it is suggested that applicant include a method step of forming the athletic garment with the fabric such as cutting and sewing the fabric to form the athletic garment or  - - Configuring the fabric into an athletic garment including the fabric portions therein - - .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20,21 and 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19  of U.S. Patent No. 10,716,338  and claims 1-20 of U.S. Patent 10,244,801  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims claim a method of constructing a garment and /or an article of apparel  with a shear thickening fluid applied to a fabric that is within the garment/ article of apparel  to provide support to the wearer of the garment as claimed in claims 20,21 and 23-40.

 				Conclusion

Upon the submission of the proper Terminal Disclaimers and correction of the claims in regard to the rejections under 35 USC para. 2, the claims 20,21 and 23-40 will be allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732